FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 10, 2016

                                      No. 04-16-00414-CV

                                   Walter Ray SIMPSON, Jr.,
                                           Appellant

                                                v.

                             AUTO INJURY SOLUTIONS, INC.,
                                       Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-03713
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER

        Appellant seeks to appeal an order granting Auto Injury Solutions, Inc.’s rule 91a motion
to dismiss. This order does not dispose of the claims against the other six defendants, and no
severance order appears in the record. An order that does not dispose of all parties and causes of
action is not final and appealable. See Houston Health Clubs, Inc. v. First Court of Appeals, 722
S.W.2d 692, 693 (Tex. 1986); Northeast Indep. Sch. Dist. v. Aldridge, 400 S.W.2d 893, 895
(Tex. 1966). It is therefore ORDERED that appellant show cause in writing within fifteen days
of the date of this order why this appeal should not be dismissed for lack of jurisdiction.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court